DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozeki et al. (US Publication 2019/0039560).
In regards to claim(s) 1-2, Ozeki et al. discloses the claimed limitations including a pedestrian airbag device (M) comprising:
an airbag (45) folded and accommodated inside an accommodation site disposed near a rear end of a hood panel (15) of a vehicle; and
an inflator (30) that supplies an inflating gas to the airbag, wherein the airbag is inflated to cover an upper surface on the rear end side of the hood panel (Reference is made to Figure 1), the inflator includes a main body portion (46) having a substantially columnar outer shape (Reference is made to Figures 3-4), and a mounting bolt (39) disposed to protrude from an outer peripheral surface of the main body portion in an axis orthogonal direction of the main body portion (Reference is made to Figures 3-4), the main body portion is mounted on the accommodation site by using the mounting bolt in a state where the main body portion is inserted into the airbag so that the mounting bolt protrudes outward (Reference is made to Figures 3-4 and 6-7),
the airbag has a vehicle body side wall portion (46a) disposed on a body side when inflation is completed, and a pedestrian side wall portion (46b) disposed to face the vehicle body side wall portion, in which peripheral edges of the vehicle body side wall portion and the pedestrian side wall portion are joined (Reference is made to Paragraph 0067) to each other to form a bag shape (46), and an insertion opening portion (49) for inserting the inflator into the airbag is provided on the vehicle body side wall portion side (Reference is made to Paragraph 0070),
the insertion opening portion includes an insertion slit (53) formed in the vehicle body side wall portion, substantially extending along an axial direction of the main body portion, and used for inserting the main body portion, and an insertion hole (55) disposed at a position separated from the insertion slit on a side in a substantially orthogonal direction (Reference is made to Figures 6-7 and 9), and used for causing the mounting bolt to protrude (Reference is made to Paragraph 0065 and Figures 3-4, 6-7, and 9-11), and
a guide tether (51,67), for guiding when the inflator is inserted, is disposed inside the airbag so that one end side is joined to the pedestrian side wall portion (46b), and the other end side is joined to a region (Reference is made to Figures 6-7 and 9-10), on a side separated from the insertion hole in a peripheral edge of the insertion slit, on the vehicle body side wall portion side (46a);
wherein the insertion opening portion includes a flexible lid panel (58) configured to close the insertion slit (53) on an outer peripheral side of the vehicle body side wall portion (46a), and the lid panel is configured so that one end side (58b) is joined to a region on a side separated from the insertion hole across the insertion slit in the vehicle body side wall portion (Reference is made to Figures 6-7 and 9-10), and a mounting hole (62) for causing the mounting bolt to protrude to correspond to the insertion hole is disposed on the other end side (58a).
Allowable Subject Matter
Claim(s) 3-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616